              Case 4:20-cv-05076-RMP                   ECF No. 43             filed 04/22/21     PageID.960 Page 1 of 1
  AO 450 (Rev. 11/11) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT                                                         FILED IN THE
                                                                                                                         U.S. DISTRICT COURT
                                                                                                                   EASTERN DISTRICT OF WASHINGTON
                                                                    for the_
                                                       Eastern District of Washington
                                                                                                                    Apr 22, 2021
   CAROLYN CROUTHAMEL, DIANE MCCALLISTER,                                                                               SEAN F. MCAVOY, CLERK
    and JOANNE BAKER, on behalf of themselves and all
          others similarly situated, as individuals,                      )
                               Plaintiffs                                 )
WALLA WALLA PUBLIC SCHOOLS,     v. a Washington public school district;   )        Civil Action No. 4:20-CV-5076-RMP
EVERGREEN PUBLIC SCHOOL DISTRICT, a Washington public school district;    )
KENT PUBLIC SCHOOL DISTRICT, a Washington public school district; and
                                                                          )
PUBLIC SCHOOL EMPLOYEES, SERVICE EMPLOYEES INTERNATIONAL
UNION LOCAL 1948, a labor corporation,
                              Defendants

                                               JUDGMENT IN A CIVIL ACTION
  The court has ordered that (check one):

  ’ the plaintiff (name)                                                                                           recover from the
  defendant (name)                                                                                                    the amount of
                                                                              dollars ($                 ), which includes prejudgment
  interest at the rate of                   %, plus post judgment interest at the rate of               % per annum, along with costs.

  ’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                   recover costs from the plaintiff (name)
                                            .

  ✔ other: Plaintiffs’ Motion for Summary Judgment, ECF No. 37, is DENIED. Defendants’ Cross-Motion for Summary Judgment,
  ’
                ECF No. 38, is GRANTED. Judgment is entered for the Defendants on all federal claims (Claims 1 through 4) in this
                action. The remaining state law claims (Claims 5 and 6) are dismissed without prejudice.



  This action was (check one):
  ’ tried by a jury with Judge                                                                            presiding, and the jury has
  rendered a verdict.

  ’ tried by Judge                                                                             without a jury and the above decision
  was reached.

  ✔
  ’ decided by Judge                   Rosanna Malouf Peterson                                      on cross-motions for summary judgment.




  Date: April 22, 2021                                                           CLERK OF COURT

                                                                                  SEAN F. McAVOY

                                                                                  /s/ Courtney Piazza
                                                                                               (By) Deputy Clerk
